UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549SCHEDULE 14AProxy Statement Pursuant to Section 14(a) ofthe Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) R Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 VITAL SIGNS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): £ No fee required. R Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Common stock, no par value, of Vital Signs, Inc. (Vital Signs common stock) (2) Aggregate number of securities to which transaction applies:  13,298,615 shares of Vital Signs common stock and  566,712 shares of Vital Signs common stock, representing shares of Vital Signs common stock issuable upon exercise of options outstanding as of September 15, 2008 having a per share exercise price less than $74.50 (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined by multiplying 0.00003930 by the sum of:  the product of (i) 13,298,615 outstanding shares of Vital Signs common stock and (ii) the merger consideration of $74.50 per share in cash; and  the product of (i) 566,712 shares of Vital Signs common stock, representing shares of Vital Signs common stock issuable upon exercise of options outstanding as of September 15, 2008 having a per share exercise price less than $74.50 and (ii) $29.68, representing the excess of $74.50 over the weighted-average exercise price per share of such options. (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: R Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. VITAL SIGNS, INC. 20 Campus RoadTotowa, New Jersey 07512 September 26, 2008 Dear Shareholder: You are cordially invited to attend a special meeting of shareholders of Vital Signs, Inc. (the Company or Vital Signs), which will be held at the offices of our counsel, Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, New Jersey on Wednesday, October 29, 2008, beginning at 10:00 A.M., local time. On July 23, 2008, the board of directors of Vital Signs adopted, and Vital Signs entered into, a merger agreement with General Electric Company, a New York corporation (GE), and its wholly owned subsidiary, Tonic Acquisition Corp. If the merger is completed, Vital Signs will become a wholly owned subsidiary of GE, and you will be entitled to receive $74.50 in cash, without interest, for each share of Vital Signs common stock that you own on the effective date of the merger. A copy of the merger agreement is attached as Annex A to the accompanying proxy statement, and you are encouraged to read it in its entirety. At the special meeting, you will be asked to approve the merger agreement. After careful consideration, our board unanimously adopted the merger agreement and determined that the merger and the merger agreement are fair to the Company and its shareholders, advisable and in the best interests of the Company and its shareholders. Our board unanimously recommends that you vote FOR the approval of the merger agreement . The proxy statement attached to this letter provides you with information about the proposed merger and the special meeting. I encourage you to read the entire proxy statement carefully. You may also obtain additional information about Vital Signs from documents filed with the U.S. Securities and Exchange Commission. Your vote is very important. The merger cannot be completed unless the merger agreement is approved by the affirmative vote of a majority of the votes cast by the holders of shares entitled to vote thereon at the special meeting. Failing to vote on the merger agreement will have no effect on the approval of the merger agreement, assuming that a quorum is present. On July 23, 2008, holders of 4,972,070 shares of our common stock, representing approximately 37% of our outstanding shares as of that date, excluding currently exercisable options held by such shareholders as well as shares held in the Companys 401(k) plan on behalf of such shareholders, agreed with GE, pursuant to a shareholder agreement, to approve the merger agreement. On August 21, 2008, I transferred 400,000 of those shares to the Vance Wall Foundation, a private charitable foundation, in accordance with the provisions of the shareholder agreement. Carol Vance Wall, in her capacity as the president of the Vance Wall Foundation, intends to vote such shares in favor of the merger agreement. Whether or not you are able to attend the special meeting in person, please complete, sign and date the enclosed proxy card and return it in the envelope provided as soon as possible, or follow the instructions provided for submitting a proxy by telephone or the Internet. If you hold shares through a broker or other nominee, you should follow the procedures provided by your broker or nominee. These actions will not limit your right to vote in person if you wish to attend the special meeting and vote in person. Thank you for your cooperation and your continued support of Vital Signs. Sincerely, TERRY D. WALL President and Chief Executive Officer Neither the U.S. Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosures in this document. Any representation to the contrary is a criminal offense. This proxy statement is dated September 26, 2008 and is first being mailed to shareholders on or about September 29, 2008. VITAL SIGNS, INC. 20 Campus RoadTotowa, New Jersey 07512 NOTICE OF SPECIAL MEETING OF SHAREHOLDERSTO BE HELD ON OCTOBER 29, 2008 To the Shareholders of Vital Signs, Inc.: A special meeting of shareholders of Vital Signs, Inc., a New Jersey corporation, will be held at the offices of our counsel, Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, New Jersey, on Wednesday, October 29, 2008, beginning at 10:00 A.M., local time, for the following purposes: (1) To consider and vote on a proposal to approve the Agreement and Plan of Merger, dated as of July 23, 2008, by and among General Electric Company, Tonic Acquisition Corp and Vital Signs, Inc. (2) To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Only shareholders of record of our common stock as of the close of business on September 15, 2008 are entitled to notice of, and to vote at, the special meeting and any adjournment or postponement of the special meeting. You are cordially invited to attend the meeting in person. Your vote is important, regardless of the number of shares of our common stock you own. The merger cannot be completed unless the merger agreement is approved by the affirmative vote of a majority of the votes cast by the holders of shares entitled to vote thereon, assuming a quorum is present. Even if you plan to attend the meeting in person, we request that you complete, sign, date and return the enclosed proxy, or follow the instructions provided for submitting a proxy by telephone or the Internet, and thus ensure that your shares will be represented at the meeting if you are unable to attend. If you are a shareholder of record and attend the meeting and wish to vote in person, you may withdraw your proxy and vote in person. If you sign, date and mail your proxy card without indicating how you wish to vote, your vote will be counted as a vote in favor of the approval of the merger agreement and in accordance with the recommendation of the board on any other matters properly brought before the meeting for a vote. YOU MAY SUBMIT A PROXY FOR YOUR SHARES ELECTRONICALLY ON THE INTERNET, BY TELEPHONE OR BY SIGNING, DATING AND RETURNING THE ENCLOSED PROXY CARD. By Order of the Board of Directors, Jay Sturm, Secretary Totowa, New JerseySeptember 26, 2008 YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, PLEASE SIGN AND DATE THE ENCLOSED PROXY CARD AND RETURN IT PROMPTLY IN THE ENVELOPE PROVIDED. GIVING YOUR PROXY NOW WILL NOT AFFECT YOUR RIGHT TO VOTE IN PERSON IF YOU ATTEND THE MEETING. SUMMARY OF PRINCIPAL TERMS The following summary briefly describes the principal terms of the acquisition of Vital Signs, Inc. (Vital Signs) by General Electric Company (GE) through the merger of Tonic Acquisition Corp (Merger Sub), a wholly owned subsidiary of GE, with and into Vital Signs. While this summary describes the principal terms of the merger, the proxy statement contains a more detailed description of these terms. We encourage you to read this summary together with the enclosed proxy statement before voting. We have included in this summary section references to the proxy statement to direct you to a more complete description of the topics described in this summary.  GE is a diversified technology, media and financial services company whose products and services include aircraft engines, power generation, financial services, medical imaging, television programming and plastics. GE Healthcare, a division of GE, offers a broad range of products and services designed to improve productivity in healthcare and enhance patient care by enabling healthcare providers to better diagnose and treat cancer, heart disease, neurological diseases and other conditions. Headquartered in the United Kingdom, GE Healthcare is a $15 billion unit of GE. Merger Sub is a wholly owned subsidiary of GE formed for the purpose of participating in the merger. Please read SUMMARYThe Companies beginning on page 1.  If the merger is completed:  we will be wholly-owned by GE;  you will be entitled to receive a cash payment of $74.50, without interest and less applicable taxes, for each share of our common stock that you hold;  you will no longer participate in our growth or in any synergies resulting from the merger; and  we will no longer be a public company, and our common stock will no longer be quoted on The NASDAQ Global Select Market. Please read QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER beginning on page i, THE MERGERReasons for the Merger and Recommendation of Our Board of Directors beginning on page 17 and THE MERGERDelisting and Deregistration of Vital Signs Common Stock beginning on page 24.  For the merger to occur, the merger agreement must be approved by the affirmative vote of a majority of the votes cast at the special meeting by the holders of shares entitled to vote thereon, assuming a quorum is present. As a result of an agreement among GE and our chief executive officer, Terry D. Wall, his wife, his adult children, his brother, his sister and the trustees of certain family trusts (each a Wall Family Shareholder and collectively, the Wall Family Shareholders), holders of approximately 37% of Vital Signs outstanding common stock have agreed to vote in favor of the merger agreement. Please read THE SPECIAL MEETINGVote Required beginning on page 11 and THE SHAREHOLDER AGREEMENT beginning on page 47.  If the merger agreement is terminated, under certain circumstances, we will be required to pay a termination fee to GE in the amount of $30 million. Please read PROPOSAL 1THE MERGER AGREEMENTTermination Fee beginning on page 44.  For U.S. federal income tax purposes, you will generally be treated as if you sold your common stock for the cash received in the merger. You will recognize taxable gain or loss equal to the difference between the amount of cash received and your adjusted tax basis in the shares of our common stock exchanged. Please read MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES beginning on page 29. S-1 A NOTE REGARDING VOTING You may ensure that your shares are voted by completing and returning the enclosed proxy card, by submitting a proxy by telephone or the Internet, or by voting in person at the special meeting. Whether or not you plan to attend the meeting, please take the time to submit a proxy. Your shares may be voted by one of the following methods:  by traditional paper proxy card;  by submitting a proxy on the telephone;  by submitting a proxy via the Internet; or  in person at the special meeting. Please take a moment to read the instructions, choose the way to submit a proxy that you find most convenient and submit your proxy as soon as possible. Submitting a Proxy Card . If the enclosed proxy card is properly executed and returned, the shares of common stock represented thereby will be voted in the manner specified therein. If not otherwise specified, the shares of common stock represented by executed proxy cards will be voted 
